DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. 2011/0024573 to Kirk et al. (“Kirk”).
The following figure was adapted from figures 9A−9E of Kirk to show the chord line (dotted line) corresponding to line c′ in Applicant’s figure 6 and the location of the midpoint at the location x/c = 0.3 corresponding to point G in Applicant’s figure 6. The relative size of the airfoils was scaled to simplify visual comparison.

    PNG
    media_image1.png
    884
    956
    media_image1.png
    Greyscale

Regarding claim 1, Kirk teaches an aircraft wing comprising:
a main wing 10, and 
a wing tip device 20 at a tip of the main wing (fig. 8).
It is noted that patent drawings are not necessarily drawn to scale, and therefore the geometries highlighted in the adapted figure above is not interpreted as being an exact teaching of dimensions. However, as patent drawings form part of a disclosure enabling one of ordinary skill in the art to manufacture the disclosed device, it would be obvious to one of ordinary skill in the art to rely on the airfoil geometries disclosed in figures 9A−9E when reducing the device of Kirk to practice.
Thus, it would be obvious to one of ordinary skill in the art to design a winglet having the geometries shown in the adapted figure above, such that the wing tip device has a variation of leading edge droop (with figs. 9A−9B showing slight upward droop, figs. 9C−9D showing pronounced downward droop, and fig. 9E showing slight downward droop) with respect to unrolled span-wise position (where unrolled spanwise position given from sections 9E-9E through 9A-9A as seen in fig. 9), such 
Regarding claim 2, for Kirk in view of one of ordinary skill in the art, as previously, the similar structure of Kirk to Applicant’s claimed invention is considered to possess similar functionality, such that the variation of leading edge droop is such that the flow separation on the wing tip device first occurs at, or in a region proximal to, a tip of the wing tip device.
Regarding claim 3, Kirk in view of one of ordinary skill in the art teaches that the leading edge droop of the wing tip device is a maximum in the outboard region of the wing tip device (i.e. at or near section 9C-9C in figs. 9 and 9C).
Regarding claim 4, Kirk in view of one of ordinary skill in the art teaches that the leading edge droop decreases outboard from a maximum value, towards a tip of the wing tip device (c.f. fig. 9C with figs. 9A−9B in the above adapted figure).
Regarding claim 5 , Kirk in view of one of ordinary skill in the art teaches that the leading edge droop decreases outboard from the maximum value to the tip of the wing tip device (c.f. fig. 9C with figs. 9A−9B in the above adapted figure).
Regarding claim 6, for Kirk in view of one of ordinary skill in the art, as previously, the similar structure of Kirk to Applicant’s claimed invention is considered to possess similar functionality, such that the variation of leading edge droop is such that the flow separation moves inboard as an angle of attack of the wing tip device is increased.

Regarding claim 8, Kirk in view of one of ordinary skill in the art teaches that the wing tip device comprises a transition region extending from an inboard end where, in an inboard direction, the leading edge droop approaches a value of leading edge droop at the tip of the main wing (c.f. figs. 9B and fig. 9E in the above adapted figure).
Regarding claim 9, Kirk in view of one of ordinary skill in the art teaches that the leading edge droop at an outboard end of the transition region is less than an maximum leading edge droop (c.f. figs. 9B with fig. 9C in the above adapted figure).
Regarding claim 10, Kirk in view of one of ordinary skill in the art teaches that the wing tip device has increasing dihedral in an outboard direction (fig. 9).
Regarding claim 11, Kirk in view of one of ordinary skill in the art teaches that the wing tip device is swept back (figs. 6−7).
Regarding claim 12, Kirk in view of one of ordinary skill in the art teaches that the leading edge sweep angle of the wing tip device increases in an outboard direction such that the leading edge is curved when viewed in plan form (fig. 6).
Regarding claim 13, Kirk in view of one of ordinary skill in the art teaches that the wing tip device is a winglet (para. [0024]).
Regarding claims 14 and 17, see discussion of claim 1 above.
Regarding claims 15−16, see discussion of claims 1 and 3 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/15/2022